Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crowell (US 2015/0288459 A1).
Regarding claims 1 and 11, Crowell teaches an underwater communication method in an underwater communication network comprising central node transmitting underwater information to a terrestrial network by aggregating detection information from a plurality .of sensor nodes detecting underwater information, the method comprising;
recognizing, by the central node [abstract master node], an entire useable frequency band inclusive of a lowest frequency and a highest frequency, setting a forward direction frequency band inclusive of said lowest frequency, and setting a remaining frequency band inclusive of said highest frequency as a backward direction frequency band [table 2 shows five named frequency bands from low frequency, medium frequency, high frequency, extra high frequency, and very high frequency, along with frequency ranges and maximum distance ranges for each band];

estimating a distance between the central node and each of the plurality of sensor nodes [abstract The assumption is that all nodes have accurate synchronized time as well as the ability to accurately estimate sound travel time between itself and any master node.; 0019-0021 Determining the sound travel distance to each master node is a more difficult problem. U.S. Pat. No. 8,009,516, incorporated herein by reference in its entirety, discloses an underwater positioning system having the properties that all devices are time synchronized and they know their location and more specifically, and thus the sound travel time between each device (slave nodes) and the beacons/buoys (master nodes). When this system or other systems that provide the same information are deployed, the systems and methods of the present invention are easily enabled.]; and
allocating one of said  small frequency bands to each of said plurality of sensor nodes based on the estimated distance thereto [0008 In certain aspects, the slave nodes communicate with the master node at the first frequency when a distance between the slave node and the master node is greater than a first threshold distance. In certain aspects, the slave nodes communicate with the master node at the second frequency when a distance between the slave node and the master node is less than a second threshold distance.].
Regarding claim 2, Crowell also teaches the underwater communication method of claim 1, further comprising a step of said central node using the forward direction frequency band to transmit a signal from the central node to the plurality of sensor nodes [abstract separated nodes to transmit data to a single remote master receiver node in a synchronized way.; 0021 full duplex 
Regarding claims 4 and 15, Crowell also teaches the underwater communication method of claim 2, wherein the distance estimating Step includes: transmitting the forward direction frequency band including a reference signal from the central node to the plurality of sensor nodes; detecting a propagation time consumed from transmission of the reference signal to arrival of the reference signal at one of said plurality of sensor nodes; and estimating a distance value corresponding to the detected propagation time [0015 The assumption is that all nodes have accurate synchronized time as well as the ability to estimate very accurately the sound travel time between itself and any master node it needs communicate with.; 0019 accurate knowledge of the sound travel time between slave node and master node…determining sound travel distance…know their location].
Regarding claims 5 and 13, Crowell also teaches the underwater communication method of claim 1, wherein the distance estimating Step is performed by either the central node or one of said plurality of the sensor nodes [0015 The assumption is that all nodes have accurate synchronized time as well as the ability to estimate very accurately the sound travel time between itself and any master node it needs communicate with.].
Regarding claim 6, Crowell also teaches the underwater communication method of claim 1, wherein the frequency allocating Step includes requesting a frequency band adequate to the estimated distance [0029 In this simple scheme, up to 63 nodes can request data channels dynamically and send data on demand. At higher frequencies there could easily be 10,000 bits possible in a 1 second frame at a close distance between the master and slave nodes. Devices could move close to Master nodes to dump data to themata high rate.]. 
Regarding claim 7, Crowell also teaches the underwater communication method of claim 1, wherein the small frequency band allocated to the plurality of sensor nodes includes using at the time of signal transmission from the sensor node to the central node [0019 positioning system having the properties that all devices are time synchronized and they know their location and more specifically, and thus the sound travel time between each device (slave nodes) and the beacons/buoys (master nodes)].
Regarding claim 12, Crowell also teaches the method for the transmission of underwater information in the underwater communication network according to claim 11, wherein said step of assigning one of said smaller frequency bands to each of said plurality of sensor nodes further comprises sequentially assigning the highest discrete frequency band to the closest one of said plurality of sensor nodes, and the lowest discrete frequency and to the farthest of said plurality of sensor nodes [table 2 shows that the low frequency band has a further maximum distance range (>10 kilometers), whereas the very high frequency band has a closer maximum distance range (< 100 meters)].

Claims 3, 8-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (US 2015/0288459 A1) as applied to claim 2 above, and further in view of Stojanovic (2008, IEEE).
Regarding claims 3 and 14, Crowell does not explicitly teach … and yet Stojanovic teaches the underwater communication method of claim 2, wherein the distance estimating Step includes: transmitting the forward direction frequency band including a reference signal from the central node to the plurality of sensor nodes; receiving a transmission signal from one of the plurality of sensor node and detecting a power of a reception signal; and estimating a distance value 
It would have been obvious to replace the propagation time to determine distance as taught in Crowell, with the received powers to determine distance as taught by Stojanovic because this is similar to well known received signal strength (RSS) or similar algorithms.
Regarding claim 8, Crowell as modified by Stojanovic also teaches the underwater communication method of claim 7, wherein the signal transmission from the central node to the sensor node prior to allocation of the small frequency band to the sensor node is realized by the forward direction frequency band, and the signal transmission from the sensor node to the central node is realized by the lowest frequency band in the divided backward direction frequency band [Crowell: [0004] discusses handshake at 25 KHz near bottom low frequency band range; Stojanovic pg. 171, col. 2, para. 3 It is also possible to assign the roles of base stations to a set of distributed nodes, and establish an “infrastructure” through a separate acoustic channel, perhaps one that uses a lower frequency band to span longer distances.].
Rearding claim 9, Crowell as modified by Stojanovic also teaches the underwater communication method of claim 1, wherein the arbitrary number of areas at the Step of dividing the backward direction frequency band to a plurality of small frequency band as many as the arbitrary number of area is a value corresponding to the number of distances by dividing the entire frequency band to a receivable/transmissible distance using a particular frequency [Fig. 2. Total 
Regarding claim 10, Crowell as modified by Stojanovic also teaches the underwater communication method of claim 9, wherein the plurality of sensors having the same frequency band is controlled in the underwater communication by multiple connection method by allocating the same frequency band to the plurality of sensors disposed at the divided distance [pg. 171, col. 2 It is also possible to assign the roles of base stations to a set of distributed nodes, and establish an “infrastructure” through a separate acoustic channel, perhaps one that uses a lower frequency band to span longer distances. … acoustic channel…frequency reuse is an appealing one].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645